DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DEBBIE KARKASON,
                             Appellant,

                                    v.

     DOGGIE STYLE PETS, INC., operating under fictitious name
                PETLAND PLANTATION, [et al.],
                          Appellee.

                              No. 4D21-1392

                          [October 21, 2021]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michele Towbin-Singer, Judge; L.T.
Case No. CACE20-015054.

  Denese Venza of Venza Law, PLLC, West Palm Beach, and Marcy I.
LaHart, Micanopy, for appellant.

    Juan-Carlos Planas of Law Firm of Juan-Carlos Planas, Coral Gables,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.